                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN
 RAEQUON DEWRELLALLEN,

         Plaintiff,                                      Case No. l6-cv-4 IO-wmc

    v.

 DAVID j. MAHONEY,
 ALEXA RICHARDSON, and
 SGT. SHELLENBERGER,

         Defendants.


                                 JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED               that judgment is entered in favor of

defendants:

    I) denying plaintiff Raequon Dewrell Allen leave to proceed on claims against

         defendants David j. Mahoney and Sgt. Shellenberger; and

   2) in favor of defendant Alexa Richardson in accordance with the jury's verdict

         dismissing this case.


Approved as to form this I st day of March, 20 I 9.



    am M. Con lev
                ,
Dis ict judge


~O~ ,
Peter Oppeneer
Clerk of Court
